         Case 1:19-cv-01974-TNM Document 47 Filed 09/18/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
 COMMITTEE ON WAYS AND                  )
 MEANS, UNITED STATES HOUSE             )
 OF REPRESENTATIVES,                    )
                                        )
           Plaintiff,                   )
                                        )
                      v.                )
                                        ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT               )
 OF THE TREASURY, et al.                )
                                        )
           Defendants,                  )
                                        )
 DONALD J. TRUMP, et al.,               )
                                        )
           Defendant-Intervenors.       )
                                        )

                   DEFENDANTS’ NOTICE OF FILING OF
          SUPPLEMENTAL DECLARATION OF FREDERICK W. VAUGHAN

       Defendants have recently become aware of certain communications between staff members

of Plaintiff Ways and Means Committee and an employee of the Internal Revenue Service (“IRS”),

pertaining to the June 10, 2019, briefing described in the Declaration of Frederick W. Vaughan

filed in support of Defendants’ Motion to Dismiss. ECF No. 44-3. Because Defendants were

previously unaware of these communications, they were not included in the description of events

set forth in the original Vaughan Declaration. Defendants are accordingly filing the attached

Supplemental Declaration of Frederick W. Vaughan to describe these additional communications.

Although Defendants do not believe the new information set forth in the Supplemental Declaration

materially affects the arguments set forth in their motion to dismiss, Defendants regret that this

information was not included in their motion-to-dismiss filings. To the extent that further

clarification or modification of those arguments is appropriate in light of the additional information
         Case 1:19-cv-01974-TNM Document 47 Filed 09/18/19 Page 2 of 2



conveyed in Mr. Vaughan’s Supplemental Declaration, Defendants will address that issue in their

forthcoming reply brief.

       Dated: September 18, 2019           Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           JAMES M. BURNHAM
                                           Deputy Assistant Attorney General

                                           ELIZABETH J. SHAPIRO
                                           Deputy Director

                                           JAMES J. GILLIGAN
                                           Special Litigation Counsel

                                           /s/     Steven A. Myers
                                           STEVEN A. MYERS (NY Bar No. 4823043)
                                           SERENA M. ORLOFF (CA Bar No. 260888)
                                           ANDREW BERNIE (DC BAR No. 995376)
                                           Trial Attorneys
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           P.O. Box 883
                                           Washington, D.C. 20044
                                           Tel: (202) 305-0648
                                           Fax: (202) 305-8470
                                           Email: Steven.A.Myers@usdoj.gov

                                           Attorneys for Defendants




                                              2
       Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 1 of 16



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
 COMMITTEE ON WAYS AND MEANS,            )
  UNITED STATES HOUSE OF                 )
  REPRESENTATIVES,                       )
                                         )
                  Plaintiff,             )
                                         )
                    v.                   )
                                         )  No. 1:19-cv-1974-TNM
 UNITED STATES DEPARTMENT OF THE )
  TREASURY, et al.,                      )
                                         )
                  Defendants,            )
                                         )
                  and                    )
                                         )
 DONALD J. TRUMP, et al.,                )
                                         )
                  Defendant-Intervenors. )
_______________________________________)

            SUPPLEMENTAL DECLARATION OF FREDERICK W. VAUGHAN

       Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

       1.      On September 6, 2019, I submitted a declaration in support of Defendants’ motion

to dismiss the above-captioned case. See ECF No. 44-3 (“First Vaughan Decl.”). That

declaration describes communications between majority staff for the House Ways and Means

Committee and myself surrounding a June 10, 2019, briefing concerning the Presidential audit

process.

       2.      As my prior declaration explained, personnel from the Department of the

Treasury and the Internal Revenue Service (“IRS”) provided the June 10 briefing to Committee

staff pursuant to an offer first made by the Secretary of the Treasury on April 23, 2019. During
       Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 2 of 16



the period surrounding the briefing, the Treasury Office of Legislative Affairs assumed

responsibility for all substantive communications with the majority and minority staff of the

Committee regarding the briefing, and this assumption of responsibility was communicated to

Leonard T. Oursler, Director of the IRS Office of Legislative Affairs. As I explained in my

initial declaration, as Deputy Assistant Secretary for Legislative Affairs, I am responsible for

managing the Department’s engagement with Congress on all congressional oversight requests,

and as the record attached to my prior declaration indicates, I took the lead in communicating

with the Committee about the briefing.

       3.      Notwithstanding the foregoing, on and after September 13, 2019, I became aware

of information regarding other communications about the June 10 briefing between a program

analyst within the IRS Office of Legislative Affairs (“IRS employee”) and the Committee

majority staff, which were not described in my first declaration. In light of the new information

that has now been made available to me, I am respectfully submitting this supplemental

declaration to describe these additional communications to ensure that the record of events

surrounding the June 10 briefing is complete and accurate.

       4.      On May 22, 2019, a member of the Treasury Department’s Legislative Affairs

Office received an email from Karen McAfee, Staff Director of the Subcommittee on Oversight

of the House Ways and Means Committee, communicating acceptance of the Secretary’s April

23, 2019, offer to provide a briefing on IRS procedures for conducting mandatory audits of

Presidents and Vice Presidents. See First Vaughan Decl. ¶ 30. That briefing was later confirmed

for June 10, 2019. See id. ¶ 36.

       5.      My initial declaration discussed communications with Committee staff

concerning authorization letters for staff access to information provided at the briefing that might




                                                 2
       Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 3 of 16



be covered by § 6103. First Vaughan Decl. ¶¶ 39-40. Since the filing of my first declaration, I

have been informed that during the month of May 2019, the IRS employee had one or more

conversations with Ms. McAfee and that he may have come to believe that during the planned

briefing Committee staff would seek return information regarding one or more Presidents of the

United States covered by 26 U.S.C. § 6103(a). On May 31, 2019, the IRS employee sent an

email to Ms. McAfee to inquire whether staff had been authorized by the Committee, pursuant to

26 U.S.C. § 6103(f)(4), to inspect information protected by § 6103 and to suggest that the

Committee send a letter to the IRS providing such authorization in advance of the June 10

briefing. See Ex. A. The IRS employee also suggested calling if Ms. McAfee wished to discuss

the matter. Later that day, Ms. McAfee replied by email, “Thanks. Yes, there is a letter. Will

do.” See id.

       6.      As described in my first declaration, however, Ms. McAfee did not actually

provide any purported authorization letters to Treasury or the IRS until June 7, 2019. See First

Vaughan Decl. ¶ 38. Moreover, the letters Ms. McAfee ultimately provided did not include a

request specifying returns or return information protected by § 6103 to be furnished. Instead, the

letters purported simply to provide blanket authorization for staff to receive any section 6103

information related to the mandatory audit process, which is insufficient to permit disclosure

under section 6103(f).

       7.      The briefing was held on June 10, 2019. As noted in Exhibit N to my initial

declaration, Ms. McAfee sent me an e-mail on June 13, 2019, in which she referred, among other

things, to one or more possible follow-up briefings to the June 10 briefing. I was aware at that

time that during the June 10 briefing Ms. McAfee had requested a follow-up briefing to obtain

answers to outstanding questions. I have also now been informed that Ms. McAfee may have




                                                 3
       Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 4 of 16



had a conversation with the IRS employee on June 11 in which she mentioned the request for a

follow-up briefing. I am unaware of any further request for a follow-up briefing from

Committee staff before the suit was filed on July 2, 2019.

       8.       Also on June 11, 2019, the IRS employee prepared and, at 11:11 a.m., emailed to

Mr. Oursler a compilation of questions posed by Committee staff during the briefing that the IRS

employee believed Treasury and IRS personnel had been unable at that time to answer and which

could entail subsequent responses, or “get backs.” Mr. Oursler forwarded this compilation to me

the next day.

       9.       On June 11, 2019, at 8:44 a.m., prior to sending the “get back” compilation to Mr.

Oursler, the IRS employee sent an email to Ms. McAfee asking to “touch base later on the ‘get

backs’ from yesterday’s briefing” to “confirm I am not omitting anything.” See Ex. B. At

12:06 p.m., the IRS employee sent to majority staff the compilation he had sent to Mr. Oursler at

11:11 a.m. of what he understood to be the questions “that went unanswered yesterday and that

we may owe you get-backs on,” requesting that majority staff “confirm accuracy and

completeness.” Ex. C. At 12:20, he also sent the compilation to minority staff.

       10.      I understand that, that same day, June 11, 2019, Ms. McAfee and the IRS

employee may have spoken by telephone. I do not know whether Ms. McAfee responded during

the June 11 telephone call, or at any other time, to the employee’s request that Committee staff

“confirm [the] accuracy and completeness” of the “get backs” compilation he had prepared. I do

understand that another member of the majority staff may have asked the IRS employee about

the status of the “get backs” at least once during June 2019.

       11.      After learning that the IRS employee’s “get backs” compilation had been sent to

Ms. McAfee, but before receiving a copy of that compilation myself, I called Ms. McAfee and




                                                 4
        Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 5 of 16



spoke with her by telephone. I told her that I had not seen the IRS employee’s compilation, that

I could not attest to its accuracy or completeness, and that she should still send me a list of

whatever follow-up questions Committee staff might have following the briefing—as my

June 10 e-mail to her had requested, see First Vaughan Decl. ¶¶ 49-50. As explained in my

initial declaration, she subsequently sent to me via e-mail a list of 291 questions the Committee

staff had prepared prior to the June 10 briefing, without specifying which questions Treasury and

IRS should prioritize in preparing responses. First Vaughan Decl. ¶¶ 51-52.

        12.     On June 28, 2019, Chairman Neal sent a letter to Secretary Mnuchin and

Commissioner Rettig, stating that the information provided at the June 10 briefing “is not a

replacement for the actual return and return information that the Committee requested under

section 6103(f).” First Vaughan Decl. ¶ 55. Thereafter, on July 2, 2019, the Committee filed

this lawsuit.

        13.     I understand that nearly two weeks after the Committee filed suit, during a

July 15, 2019, phone call, Ms. McAfee may have asked the IRS employee about the status of

“get backs” or questions that had not been answered at the June 10 briefing. On July 17, 2019,

the IRS employee sent an email to Ms. McAfee stating that she had “asked in passing the other

day about the status of the ‘get-backs’ from the June 10 briefing” and that he had “asked and can

not ascertain anything definite about whether or when the committee staff will receive any

answers to any of the questions.” Ex. D.

        14.     Apart from the transmission of the “get backs” compilation to Committee staff, I

did not learn about the occurrence of any of the communications described above between the

IRS employee and Committee staff at any point prior to September 13, 2019. As noted above,

the Treasury Office of Legislative Affairs assumed responsibility for all substantive




                                                  5
Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 6 of 16
Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 7 of 16




                        EXHIBIT A
                 Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 8 of 16




From:                               McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent:                               Friday, May 31, 2019 10:48 AM
To:                                 Chapman Robert B
Subject:                            Re: Authorization Letter


Hi Robert,

Thanks. Yes, there is a letter. Will do.

Best,
Karen

On May 31, 2019, at 9:34 AM, Chapman Robert B <Robert.B.Chapman@irs.gov> wrote:

        Hi, Karen,

        In anticipation of the upcoming briefing on the auditing of Presidential returns, it appears that the small
        number of President-taxpayers involved (there have only been three Presidents 19 years into this
        millennium) may require, under something like the so-called “rule of three,” that we establish that
        whoever is present at the briefing is authorized under section 6103(f)(4) to access 6103
        information. Presumably there is an existing letter from the Chairman that would authorize one or
        more members of his staff to be present were any 6103 information to be disclosed. Could you send
        over a copy of this general letter or any other more specific letter? Please call if you wish to discuss.

        Robert B. Chapman
        Legislative Affairs
        Internal Revenue Service
        (202) 317-5853




                                                             1
Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 9 of 16




                        EXHIBIT B
              Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 10 of 16




From:                           Chapman Robert B <Robert.B.Chapman@irs.gov>
Sent:                           Tuesday, June 11, 2019 8:44 AM
To:                             'karen.mcafee@mail.house.gov'
Subject:                        Get backs



Hi, Karen,

Can we touch base later on the “get backs” from yesterday’s briefing? I need, as we always do, to prepare a list
for Kirsten. The number of don’t-knows and items to get the Secretary’s approval for was so unusually high
that we should confirm I am not omitting anything. I will be around all day.

Robert




                                                       1
Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 11 of 16




                         EXHIBIT C
                 Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 12 of 16




From:                               Chapman Robert B <Robert.B.Chapman@irs.gov>
Sent:                               Tuesday, June 11, 2019 12:06 PM
To:                                 'karen.mcafee@mail.house.gov'; Athy, Susan
Cc:                                 sean.clerget@mail.house.gov; More, Isabella
Subject:                            Get-backs, etc.


Karen and Susan,

I think this is a complete list of the questions that went unanswered yesterday and that we may owe you get-backs on
(although, as noted in the meeting, the decision may be made not to answer some unspecified number). I think all but
one or two came from the majority side, so can you confirm accuracy and completeness?

Thanks.

   1.     Who prepared the briefing materials for the briefing?
   2.     Did anyone in the main Treasury Department request to review the briefing materials?
   3.     Has any President or Vice-President ever filed electronically?
   4.     How long, generally, have Presidential and Vice-Presidential audits taken to complete since 1977?
   5.     How many employee hours or FTEs are generally spent to complete an audit of the President or Vice-President?
   6.     Please provide the data you have on the hours/FTEs spent on Presidential and Vice-Presidential audits since
          1977.
   7.     Have any mandatory Presidential or Vice-Presidential audits ever gone to Appeals?
   8.     What, if any, special authorization or budget items would the IRS suggest to legislators to ensure sufficient
          resources for the mandatory audits of Presidential and Vice-Presidential returns?
   9.     What are the Treasury Department’s views on legislation requiring mandatory disclosure that the mandatory
          audit was actually performed?
   10.    How many levels of management or supervision separate anyone in this room from the revenue agent to whom
          a Presidential or Vice-Presidential audit is assigned?
   11.    When President Clinton’s income tax returns were audited, were the returns of the Clinton Foundation also
          audited as related returns?
   12.    Has the IRS assessed a deficiency against a President or Vice President as a result of the mandatory audit in the
          last two years?
   13.    Has the IRS assessed a deficiency against a President or Vice President as a result of the mandatory audit in the
          last 18 years?
   14.    Has the IRS assessed a deficiency against a President or Vice President as a result of the mandatory audit since
          1977?
   15.    What items of the President’s income and Vice-President’s income reported in returns filed in the last two years
          were reported on information returns filed by third parties?
   16.    What items of the President’s income and Vice-President’s income reported in returns filed in the last 18 years
          were reported on information returns filed by third parties?
   17.    What items of the President’s income and Vice-President’s income reported in returns filed since 1977 were
          reported on information returns filed by third parties?
   18.    For each of the eight years in which President Obama was subject to the mandatory audit, provide the dates on
          which:
               a. His individual income tax return was filed;
               b. The return was copied as provided in the IRM;
               c. The copy was sent to the examination unit in Baltimore;
               d. The information on the return was added to the Master File;

                                                              1
               Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 13 of 16
             e. The mandatory audit was commenced;
             f. The mid-point evaluation was made;
             g. The audit was closed.
Alternatively, provide the same information for President Clinton, President Bush, or President Trump.
    19. How many mandatory Presidential or Vice-Presidential audits are pending now?
    20. For each pending audit, how many revenue agents are assigned?
    21. For each revenue agent assigned to each pending audit, what is his or her grade or management level?
    22. For each pending audit, how many taxable years are being examined?
    23. During the mandatory quality review of the mandatory Presidential and Vice-Presidential audits, does the
        quality review team review the scope of the issues to be examined?
    24. If the audit is “sent back” by the quality review team, what happens?
    25. Can you provide the workpapers for any Presidential audits showing the documentation of the scope-and-depth
        decisions?
    26. Who approves the audit plan for a mandatory audit of a Presidential or Vice-Presidential income tax return?
    27. Does anyone ever approve or change an audit plan?
    28. Can you provide an example of an instance in which it would not be in the best interests of the government to
        complete a mandatory Presidential or Vice-Presidential audit?
    29. Are there any policies in place to require any managers to communicate orally to revenue agents the procedures
        to notify TIGTA in the event of any improper attempt to influence to conduct of a mandatory audit?
    30. Who or what is the central point of contact for reporting such attempts to TIGTA?
    31. Are general White House employees subject to the restriction/prohibition of 26.U.S.C. § 7217?
    32. Is the mandatory audit process “extremely unfair”?
    33. Has the Chief Counsel had any conversations about Presidential or Vice-Presidential audits with any
        representative of the taxpayer?
    34. Prior to the publication by the Washington Post of the memorandum entitled Congressional Access to Returns
        and Return Information, had Chief Counsel Mike Desmond, Counselor to the Commissioner Tom Cullinan,
        Deputy Commissioner Kirsten Wielobob, or Senior Advisor Dianne Grant seen that memorandum?
    35. Who wrote that memorandum?
    36. Who approved that memorandum?
    37. Prior to April 10, 2019, were there any conversations between or among Mike Desmond, Brian Callanan, Brent
        McIntosh, the Commissioner, and the Secretary about the memorandum?
    38. Did the Commissioner ask for legal advice regarding Chairman Neal’s April 3, 2019, letter prior to April 9 or April
        10, 2019? Without regard to the content of any advice that may have been given, did the Commissioner ask for
        legal advice regarding Chairman Neal’s April 3, 2019, letter prior to April 9 or April 10, 2019?
    39. Under the Internal Revenue laws, does the Commissioner or Secretary have discretion to provide or not provide
        tax returns or tax return information requested under the authority of 26 U.S.C. § 6103(f)?
    40. Apart from the memorandum published by the Washington Post, has there been any legal analysis performed
        within IRS Chief Counsel regarding Chairman Neal’s Neal’s April 3, 2019, letter?
    41. Where is the Department of Justice memorandum the Secretary has referred to in his letters?
    42. During the current calendar year, 2019:
             a. How many mandatory Presidential or Vice-Presidential audits been closed?
             b. In each such audit:
                       i. What issues were examined in each such audit?
                      ii. What returns (e.g., 1040, 1041, 1120, etc.) were examined?
                     iii. How many taxable years were audited?
                     iv. How many examiners were assigned to work on each audit?
                      v. What was the highest level of IRS or Treasury employee who received any information about the
                          audit?
             c. Was the Secretary informed of, briefed about, or involved in any way in any such audit?
             d. Was the Commissioner informed of, briefed about, or involved in any way in any such audit?
             e. Was the Chief Counsel informed of, briefed about, or involved in any way in any such audit?


                                                             2
              Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 14 of 16
         f.   Was the office of Treasury General Counsel informed of, briefed about, or involved in any way in any
              such audit?
          g. To the extent there were any changes in the procedures or practices of mandatory Presidential or Vice-
              Presidential audits during this period, who recommended and who approved any such changes?
43.   For the period 2017-18: same questions as in Question 42.
44.   For the period 2015-16, same questions as in Question 42.
45.   For the period 2013-14, same questions as in Question 42.
46.   For the period 2007-08, same questions as in Question 42.




                                                        3
Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 15 of 16




                         EXHIBIT D
               Case 1:19-cv-01974-TNM Document 47-1 Filed 09/18/19 Page 16 of 16




From:                             Chapman Robert B <Robert.B.Chapman@irs.gov>
Sent:                             Wednesday, July 17, 2019 4:51 PM
To:                               'karen.mcafee@mail.house.gov'
Subject:                          Get-backs from June 10 briefing


Hi, Karen,

You asked in passing the other day about the status of the get-backs from the June 10 briefing. I have asked and can not
ascertain anything definite about whether or when the committee staff will receive any answers to any of the
questions. Please feel free to call if you wish to discuss further.

Robert B. Chapman
Legislative Affairs
Internal Revenue Service
(202) 317-5853




                                                           1
